[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Attorney Hubert Santos, Defense Counsel for Petitioner.
Attorney David Holzberg, Asst. State's Attorney, for the State.
MEMORANDUM OF DECISION
BY THE DIVISION
The petitioner, who was 43 years old at the time of sentencing, was convicted following a jury trial of the crimes of sexual assault in the second degree in violation of General Statutes 53a-71 and risk of injury to a minor in violation of53-21. He was sentenced to the maximum penalty of ten years incarceration for each crime to run concurrently for an effective sentence of ten years to serve. His prior criminal record is not extensive but does include a felony narcotics conviction for which he received a suspended sentence.
The petitioner is the natural father of the victim, a female child who was eight years old at the time of the trial of this case. The charges involved the frequent sexual abuse of this child by the petitioner during the period when she was five to seven years old. The incidents apparently occurred at the petitioner's apartment during the victim's visitation periods the petitioner having separated from his wife, the child's mother. The sexual abuse inflicted by the petitioner included a full range of sordid activity from fondling to oral, anal and vaginal intercourse. The petitioner maintains his innocence.
The sentencing court was aware of the petitioner's good employment record as well as his consistent financial support of the victim and the other children of his two marriages. It noted in sentencing remarks the devastating effects such activity has on victims including "their relationships with men as they become adults" and the need for deterrence.
Based on to severity of the crimes involved and the need for deterrence, the sentences imposed are neither inappropriate or disproportionate.
Barry, J. Purtill, J. Klaczak, J.
Barry, J., Purtill J., and Klaczak, J. participated in the decision.